Health Care Administration Company v. Gordon L. Lawrence, et al.









[Jdgmt withdrawn 9-15-99]





IN THE
TENTH COURT OF APPEALS
 

No. 10-99-194-CV

     HEALTH CARE ADMINISTRATION
     COMPANY,
                                                                         Appellant
     v.

     GORDON L. LAWRENCE, ET AL.,
                                                                         Appellees
 

From the 170th District Court
McLennan County, Texas
Trial Court # 97-2771-4
                                                                                                                
                                                                                                         
MEMORANDUM OPINION
                                                                                                                

      On August 16, 1999, the parties filed an agreed motion to vacate the judgment of the trial
court and dismiss this appeal.  In relevant portion, Rule 42.1 of the Texas Rules of Appellate
Procedure provides:
(a)  The appellate court may dispose of an appeal as follows:
(1)  in accordance with an agreement signed by all parties or their attorneys and
filed with the clerk; or
(2)  in accordance with a motion of appellant to dismiss the appeal or affirm the
appealed judgment or order; but no party may be prevented from seeking any
relief to which it would otherwise be entitled.  
Tex. R. App. P. 42.1(a).
      The motion states that the parties have agreed to a settlement of their disputes.  The motion
is signed by attorneys for both the appellant and the appellee.  The parties did not file a copy of
the agreement with this court. 
      Under the authority of Rule 42.1, this cause is dismissed and remanded to the trial court for
further proceedings consistent with the parties’ agreement.  Costs are taxed against the party who
incurred them.
                                                                                     PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Dismissed
Opinion delivered and filed August 25, 1999
Do not publish
[Jdgmt withdrawn 9-15-99]